Citation Nr: 0843527	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-28 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to June 
1955.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Newark, New Jersey.

The veteran testified before the undersigned Veterans Law 
Judge in January 2008.  A transcript of the hearing is of 
record.


FINDING OF FACT

The veteran's bilateral hearing loss is attributable to 
service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection for bilateral 
hearing loss is warranted because of noise exposure in 
service.  In his written statements and testimony before the 
undersigned Veterans Law Judge, he has reported that he did 
not wear ear protection in service, yet he was exposed to 
loud noises, including fire from bazookas, rocket fires, and 
50-caliber machine guns.  

In addition, he worked out of a helicopter repair truck at 
one duty station that was 100 feet from an airfield where 
jets were continually landing and taking off.  His DD Form 
214, a service personnel record, shows that he served in the 
Army and worked with a helicopter unit as a repairman.

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  

For certain chronic disorders, such as sensorineural hearing 
loss, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

As an initial matter, a February 2007 VA audiology 
examination report shows that the veteran meets the standards 
for impaired hearing disability as his speech recognition 
scores using the Maryland CNC Test were less than 94 percent 
in each ear.  Specifically, audiological testing reflected 
speech recognition scores of 72 percent in the right ear and 
70 percent in the left ear.

With regard to the development of service treatment records, 
the National Personnel Records Center (NPRC) responded that 
the veteran's service records were destroyed in the 1972 fire 
at that facility and that no service treatment records exist.  
However, the record does include a service separation 
examination dated in May 1955, revealing spoken and whisper 
voice testing in each ear as 15/15.  Significantly, however, 
this technique for assessing hearing does not include 
audiometric data.  

The veteran testified that he did not have significant noise 
exposure after service as his jobs were as a salesperson, a 
television repair person, a gas station attendant, and a 
manager at an auto center, where he sat outside of the garage 
area separated from the noise of that area by a door. 

In support of his claim, the veteran submitted an August 2007 
opinion from a private physician, which provides sufficient 
evidence of link between his current hearing disability and 
service.  Specifically, the physician stated that the veteran 
"has a bilateral moderate sloping-to-severe sensorineural 
hearing loss" and that "[c]ertainly, his significant noise 
exposure in the past may have preexposed him to this hearing 
loss."  

The physician continued that it was his opinion that the 
veteran's tinnitus, which was service-connected in a June 
2007 rating decision, is secondary to his hearing loss.  He 
stated his belief that "[a]s his tinnitus is felt to be 
service connected, it would therefore seem that his hearing 
loss would be related to the same military noise exposure."

The negative evidence includes a February 2007 VA audiology 
examination and opinion by an audiologist who concluded that 
"the veteran's hearing loss was not caused by or a result of 
his military service."  The audiologist pointed to the fact 
that there was no evidence to support the claim between his 
separation from service and 2007.  The audiologist attributed 
hearing loss to occupational noise exposure, a reference to 
the fact that the veteran "own[ed] an auto repair shop", 
and presbycusis given his age.  However, the same audiologist 
did link tinnitus to service.

The Board finds that the evidence is at least in equipoise on 
the question of whether the veteran's bilateral hearing loss 
was incurred in service.  He has repeatedly asserted that he 
had noise exposure and acoustic trauma in service, and his 
service records seem to corroborate that account.  Further, 
the medical opinion prepared by a physician who performed his 
own examination of the veteran and reviewed the results of 
private audiological testing supports the claim in that he 
identified a relationship between the veteran's current 
hearing loss and noise exposure in service.  

Applying the benefit of the doubt rule, the Board therefore 
concludes that the veteran's bilateral hearing loss was 
incurred in service.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 53-55 (1990).  Accordingly, service connection is 
warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


